UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7524


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

CHESTER HARRIS, a/k/a Stink,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:04-cr-00031-FL-1)


Submitted:   May 29, 2014                      Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester Harris, Appellant Pro Se. Winnie Reeves, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chester    Harris    appeals       the    district    court’s    order

denying   his    18   U.S.C.    § 3582       (2012)   motion     for   a   sentence

reduction.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       United States v. Harris, No. 5:04-cr-00031-FL-1

(E.D.N.C.    Sept.    11,   2013).       We    dispense   with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                         2